                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                SOUTHERN DIVISION
                                                 No. 7:14-CV-182-BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                                ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)
 

              This matter is before the court on defendant’s motions in limine to preclude improper

arguments on compensatory damages (DE # 476) and to prevent improper communications with

jurors during trial (DE # 477). The motions are untimely. Accordingly, both motions are

DENIED. This procedural ruling should not be interpreted as the court’s approval of improper

conduct. The court expects counsel to abide by the North Carolina Revised Rules of

Professional Conduct and the Local Rules of the court. Any conduct which purportedly violates

these ethical standards should be promptly brought to the court’s attention.

              This 7 January 2019.


                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge 
